Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-4, 6-11, and 13-15 are allowable over the prior art of record.
The examiner has found that the prior art of record does not disclose or teach or suggest or render obvious a system and a method and a program product comprising: receive an access request from an access source without passing through the processing systems, and control the access request based on an access management policy set independently of protocols of the processing systems, wherein in the access management policy, the access source, an access destination of the access source, and detail of an access limit with respect to the access request are associated, and wherein the detail of the access limit includes a possible operation type for the access source with respect to data input to and output from the processing systems that is the access destination as recited in the independent claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled
"Comments on Statement of Examiner’s Amendment / Reasons for Allowance.”

Additional References
The examiner as of general interest cites the following references.
a. Esmailzadeh et al, U.S. Patent No. 10,671,760 B2.
b. Ansari et al, U.S. Patent No. 10,530,598 B2. 
c. Koeten et al, U.S. Patent No. 9,087,189 B1.


Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979. The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/BHARAT BAROT/Primary Examiner, Art Unit 2453  
                                                                                                                                                                                            January 12, 2022